                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:16-CV-00695-GCM
 BARONIUS PRESS, LTD.,                           )
                                                 )
               Plaintiffs,                       )
                                                 )
    v.                                           )          ORDER
                                                 )
 SAINT BENEDICT PRESS LLC,                       )
                                                 )
               Defendants.                       )
                                                 )

       This matter is before the Court upon Plaintiff’s Motion to Compel (Doc. No. 39). A
hearing was held in this matter on October 3, 2018. For the reasons stated in open court,
       IT IS THEREFORE ORDERED that the Plaintiff’s Motion to Compel is hereby
DENIED.
                                  Signed: October 3, 2018
